DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigori (US 2019/0061430 A1). 
Regarding claim 1, Kamigori et al depicts a pneumatic tire comprising: a plurality of main grooves (11,12,13) extending in a tire circumferential direction; a plurality of land portions that are partitioned by at least one contact patch end and the plurality of main grooves; and at least one indicator region that indicates a vehicle mounting direction [0085]; wherein the plurality of main grooves include an outboard shoulder main groove (12) arranged in outwardmost fashion when the tire is mounted on a vehicle, and an inboard shoulder main groove (11) arranged in inwardmost fashion when the tire is mounted on the vehicle; the plurality of land portions include an outboard shoulder land portion (17) partitioned by the at least one contact patch end and the outboard shoulder main groove, and a inboard shoulder land portion (16) 
The average intersection angle of the plurality of first outwardly open grooves intersect a tire width direction is less than an average intersection angle at which the plurality of second outwardly open groove as depicted in figures 2 and 11. 
Furthermore for the limitation, a total area of the plurality of first land grooves is less than a total area of the plurality of second land grooves, figures 2 and 11 depicts the outward land portion has five grooves while the inward land portion has 9 grooves in the inward land portion. Therefore, the first land groove is less than the total area of the plurality of second land grooves. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the outer shoulder land region has larger than the inner shoulder land region to increase the rigidity in in the tire 
Regarding claim 2, figure 11 depicts the average groove width of the plurality of first outwardly open grooves is less than an average groove width the plurality of second outwardly open grooves. 
Regarding claim 4, figure 19 depicts the inner ends in the tire width direction of the plurality of second outwardly open grooves are contiguous with the inboard shoulder main groove. Groove 21 is connected to sipe (35) and the combination of the two (since sipes are a type of groove) reads on groove that open up to the shoulder main groove. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have inner shoulder lateral grooves that open up to the shoulder main groove in order to adjust the rigidity of the inner shoulder land region [0216]. 
Regarding claim 7, Kamigori discloses an angle of 10-30 degrees for the inner shoulder lateral grooves 21 [0117] and the outer lateral groove 28 is 0-10 degrees [0127] in order to ensure rigidity. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of 10-30° for the inner shoulder lateral groove and 0-10° for the outer lateral groove in order to balance rigidity and SAT [0127]. 
Regarding claim 9, figure 2 depicts the total area of the outboard middle land groove is less than the total area of the inboard middle land groove. Furthermore, Kamigori discloses the land ratio of the outer middle land region is greater than the inner middle land region [0186]. .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigori (US 2019/006143 A1) in view of Sanae (US 2015/0210121 A1).
Regarding claim 4, if Applicant doesn’t agree with the Kamigori rejection, analogous art, Sanae, who also depicts the second outwardly open grooves are contiguous with the inboard shoulder main groove in figure 1 [0082] in order to improve the wet performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves taught by Tada to include open grooves contagious with the inboard shoulder main groove in order to improve wet performance. 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigori (US 2019/006143 A1) in view of Ichimura (US 2017/0305198 A1). 
Regarding claims 6 and 8, Kamigori is silent the ratio of the total area of the plurality of the first land groove to the total area of the plurality of second land grooves. Analogous asymmetric tread art, Ichimura, discloses it is preferable that the outer side is in a range of 8-25% and the groove area ratio of the vehicle inner side is preferable in a range from 22-40% [0074]. One ordinary skill in the art would recognize this has the outer region to the inner region having a ratio of 36-88% which overlaps with Applicant’s claimed range of 70-90%. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are . 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigori (US 2019/006143 A1) in view of Kouda et al (US 2019/0152272 A1)  
Regarding claims 6 and 8, Kamigori is silent the ratio of the total area of the plurality of the first land groove to the total area of the plurality of second land grooves. Analogous asymmetric tread art, Kouda, discloses the inner groove area ratio is 5-20% greater than the outer side.   Kouda’s range overlaps with Applicant’s claimed range of 70-90%. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the specified range in order to effectively improve steering stability performance eon both dry and wet road surfaces [0008]. 


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigori (US 2019/006143 A1)  in view of Takemoto (US 2016/0152090 A1). 
Regarding claims 10-12, although Kamigori is silent to sipes that are contiguous with the outboard shoulder main groove and separate from the contact patch end, analogous art, . 

Claims 13-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kamigori (US 2019/006143 A1)) in view of Shibai (US 2018/0207991 A1). 
Kamigori depicts sipes but is silent to third land grooves, the inner ends in the tire width direction of the plurality of third land grooves are contiguous with the inboard shoulder main groove and the outer ends in the tire width direction of the plurality of third land grooves are separated from the at least one contact patch end. Nonetheless, analogous art, Shibai, discloses a lateral groove (34B) connected to sipe that communicates with the shoulder main groove. The lateral groove (34B) and sipe exhibit effective drainage performance by guiding water on road surface to the main groove and ensures high rigidity of the tread portion [0032]. Shibai depicts the outer ends are separate from the contact patch and the third land grooves are alternating with a second lateral groove and the sipes are longer than the third land groove. Furthermore Shibai alternates the third lug grooves with the other lug grooves. Additionally Shibai teaches the sipes are 3.0 mm or less [0026].
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of Shibai and modified the lateral groove (12) in the tire taught by Kamigori in order to achieve good steering stability on dry road surfaces and the steering stability on wet road surfaces in a compatible manner to a high degree. 
Regarding claim 19-21, Kamigori et al depicts a pneumatic tire comprising: a plurality of main grooves (11,12,13) extending in a tire circumferential direction; a plurality of land portions that are partitioned by at least one contact patch end and the plurality of main grooves; and at least one indicator region that indicates a vehicle mounting direction; wherein the plurality of main grooves include an outboard shoulder main groove (12) arranged in outwardmost fashion when the tire is mounted on a vehicle, and an inboard shoulder main groove (11) arranged in inwardmost fashion when the tire is mounted on the vehicle; the plurality of land portions include an outboard shoulder land portion (17) partitioned by the at least one contact patch end and the outboard shoulder main groove, and a inboard shoulder land portion (16) partitioned by at least one contact patch end and the inboard shoulder main groove (figure 1); the outboard shoulder land portion comprises a plurality of first land grooves (28) of groove width not less than 1.6 mm (Kamigori discloses the groove width is 0.30-.50 times the groove width of shoulder main groove 12 [0222], and the shoulder main groove is 2-5% of tread width. The tread width is 205 mm [0275] and, therefore, the shoulder main groove is 4.1 mm -10mm, yielding a groove width has 1.23 mm -5 mm. Thus, Kaimigori’s groove width satisfies Applicant’s claim limitation that the width are not less than 1.6 mm); the plurality of first land groove comprise a plurality of first outwardly open grooves (13) that extend as far as the at least one 
The average intersection angle   of the plurality of first outwardly open grooves intersect a tire width direction is less than an average intersection angle at which the plurality of second outwardly open groove as depicted in figures 2 and 11. 
Furthermore for the limitation, a total area of the plurality of first land grooves is less than a total area of the plurality of second land grooves, figures 2 and 11 depicts the outward land portion has five grooves while the inward land portion has 9 grooves in the inward land portion. Therefore, the first land groove is less than the total area of the plurality of second land grooves. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the outer shoulder land region has larger than the inner shoulder land region to increase the rigidity in in the tire circumferential direction and in a tire axial direction [0016] in order to improve cornering performance [0015]. 
Figure 19 depicts the inner ends in the tire width direction of the plurality of second outwardly open grooves are contiguous with the inboard shoulder main groove. Groove 21 is connected to sipe (35), which reads on groove that open up to the shoulder main groove. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have inner shoulder lateral grooves that open up to the shoulder main groove in order to adjust the rigidity of the inner shoulder land region [0216]. 
Kamigori is silent to third land grooves, the inner ends in the tire width direction of the plurality of third land grooves are contiguous with the inboard shoulder main groove and the outer ends in the tire width direction of the plurality of third land grooves are separated from the at least one contact patch end. Nonetheless, analogous art, Shibai, discloses a lateral groove (34B) connected to sipe that communicates with the shoulder main groove. The lateral groove (34B) and sipe exhibit effective drainage performance by guiding water on road surface to the main groove and ensures high rigidity of the tread portion [0032]. Shibai depicts the outer ends are separate from the contact patch and the third land grooves are alternating with a second lateral groove and the sipes are longer than the third land groove. Furthermore Shibai alternates the third lug grooves with the other lug grooves. Additionally Shibai teaches the sipes are 3.0 mm or less [0026].
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of Shibai and modified the lateral groove (12) in the tire taught by Kamigori in order to achieve good steering stability on dry road surfaces and the steering stability on wet road surfaces in a compatible manner to a high degree. 

Claims 17-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigori (US 2019/006143 A1) in view of Takemoto (US 2016/0152090 A1) and further in view of Murata (US 2013/0092304 A1). 
Regarding claims 17-18 and 22, Kamigori teaches sipes that are connected to a main groove (figure 16) but is silent to the outboard middle land portions include portioned by the . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749